Citation Nr: 0125474	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  95-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a left knee meniscectomy, with 
degenerative joint disease and patellofemoral malalignment.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1994 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (MROC) in Wichita, Kansas, wherein 
service connection was established for postoperative 
residuals of a left knee meniscectomy and a 0 percent rating 
was assigned therefor, effective from October 1993.  An 
appeal as to the rating assigned followed, and by rating 
action in February 1995, the MROC increased the rating from 0 
to 10 percent, effective from October 1993.  Since the 
increase granted did not constitute a full grant of the 
benefit sought, the issue remained in appellate status, see 
AB v. Brown, 6 Vet. App. 35, 39 (1993), and the Board in 
April 1997 remanded the matter to the MROC for further 
development.  While the case remained in remand status, the 
MROC in April 1999 granted service connection for 
patellofemoral malalignment of the left knee and continued 
and confirmed the previously assigned 10 percent rating based 
on the veteran's left knee disability, inclusive of 
patellofemoral malalignment.  

Upon return of the case to the Board in September 1999, the 
Board again remanded the case, based on a change in 
jurisprudence effected by the United States Court of Appeals 
for Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999) and the need for more current and 
comprehensive medical findings as to the severity of the 
veteran's service-connected left knee disorder.  The MROC, in 
a rating action effected in December 1999, confirmed and 
continued the previously assigned 10 percent evaluation for 
service-connected disability of the left knee.

In May 2000, the Board again remanded the case to the MROC 
for compliance with the directives set forth its remand of 
December 1999.  In response, the MROC contacted the veteran 
by letter sent to his address in Topeka, Kansas, for the 
purpose of asking him to outline recent treatment for his 
service-connected left knee disability, to which no response 
was received.  In September 2000, the MROC advised the 
veteran in writing of the need to appear for a VA medical 
examination sought by the Board in its May 2000 remand.  Such 
an examination occurred in December 2000 at the VA Medical 
Center in Kansas City, Missouri, and at that time, the 
veteran's current address was noted to be in Lenexa, Kansas.  
Following the completion of the examination, a supplemental 
statement of the case was provided to the veteran at the 
Topeka address, wherein the appellate issue was again 
considered, albeit without consideration of the holding of 
the Court in Fenderson, supra.  


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the Court has held that a remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand 
order.  Moreover, the Court has further held that the Board 
itself errs when it fails to ensure compliance with the terms 
of its remand.  Id.  

In the Board most recent remand, the Board asked that the 
veteran be afforded a VA orthopedic examination, and such was 
accomplished.  However, the examination does not conform to 
those criteria set forth in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A Stegall violation 
is thus found as to the report of the orthopedic examination.  
To stress the importance of appearing for the examination, 
the veteran's attention is directed to the following 
regulation.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2001).

As part of the Board's remand in May 2000, the MROC was to 
consider the veteran's claim for an initial rating for a 
rating in excess of 10 percent for left knee disablement, 
pursuant to the Court's holding in Fenderson, supra.  Such 
did not occur, and, as such, a Stegall violation is found to 
warrant further remand action.

As well, there exists some confusion as to the veteran's 
place of residence, there being notations of differing 
addresses having been utilized in the recent past by the MROC 
and the VA Medical Center in Kansas City, Missouri, in order 
to contact the veteran.  As a result, further action to 
ascertain the veteran's current address is deemed advisable 
on remand.  

Additionally, it is noteworthy that a significant change in 
the law was effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duty-to-assist 
obligation.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

While it is evident that, by virtue of its correspondence to 
the veteran in May 2001, the RO made the veteran aware of the 
existence of the VCAA, no MROC action to advise the veteran 
directly of the evidence needed to establish entitlement to 
an initial rating of more than 10 percent for service-
connected left knee disability or the possibility of staged 
ratings for such disability from October 3, 1993, is shown.  
Based on the aforementioned changes in the law and 
regulations, further actions by the MROC to ensure VCAA 
compliance are indicated.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No.16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Under the circumstances of this case, the Board finds that 
further action is needed.  Accordingly, this matter is again 
REMANDED to the MROC for the following: 

1.  The MROC must undertake reasonable 
efforts to ascertain the veteran's current 
address.

2.  Thereafter, the MROC must review the 
claims file and ensure that all 
notification and development actions 
required by the VCAA and the corresponding 
regulations are completed.  In particular, 
the MROC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107), 
as well as the regulatory changes, are 
fully complied with and satisfied.

3.  The MROC should contact the veteran 
in writing for the purpose of advising 
him of the evidence needed to 
substantiate his claim of entitlement to 
an initial rating in excess of 10 percent 
for postoperative residuals of a left 
knee meniscectomy, with degenerative 
joint disease and patellofemoral 
malalignment, including the possibility 
of the assignment of separate or staged 
ratings for the period, beginning October 
3, 1993.  Such evidence may be medical 
data and/or opinions as to the level of 
severity of such disability during the 
relevant time frame or lay statements by 
family members, neighbors, or others as 
to their observations.  The MROC should 
also advise the veteran of his right to 
submit any additional argument and/or 
evidence in support of such claim.

4.  In addition, the veteran should be 
contacted by the MROC in writing for the 
specific purpose of requesting that he 
provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals and/or institutions where 
evaluation and/or treatment for the 
service-connected left knee disability 
was received during the period from 
October 3, 1993, to the present.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Thereafter, the MROC should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request.  All VA treatment 
records, not already on file, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  All records, once obtained, 
must then be added to the claims folder.

5.  Following completion of the above 
actions, the veteran should be afforded 
VA orthopedic examination to determine 
the current severity of the service 
connected left knee disability.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The orthopedic examiner should respond to 
the following questions:

I.  Describe all manifestations of 
the left knee disability, to include 
whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate or 
severe.  If there is limitation of 
motion, the ranges of motion should 
be given in degrees.  For VA 
purposes, normal flexion is to 140 
degrees and normal extension is to 0 
degrees.  

II.  Determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations must 
be expressed in terms of the degree 
of additional range of motion loss 
or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  
Note:  Functional loss due to 
weakened movement, excess 
fatigability, or incoordination 
should be considered since service 
connection was granted.  If the 
functional loss due to weakened 
movement, excess fatigability, or 
incoordination is different for 
periods of time since 1993, the 
functional loss due to weakened 
movement, excess fatigability, or 
incoordination for each period 
should be specified in terms of 
degrees of additional loss of range 
of motion or ankylosis.

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the knee is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  If the examiner 
is unable to make any determination, 
it should be so indicated on the 
record.  The factors upon which any 
medical opinion is based should be 
set forth for the record.  Note:  
Functional loss due to pain should 
be considered since service 
connection was granted.  If the 
functional loss due to pain is 
different for periods of time since 
1993, the functional loss due to 
pain for each period should be 
specified in terms of degrees of 
additional loss of range of motion 
or ankylosis.

IV.  Describe any scars resulting 
from the service connected 
disability and note whether any 
scars are painful and tender on 
objective demonstration or poorly 
nourished with repeated ulceration.  

6.  Lastly, the MROC is asked to 
adjudicate the issue of the veteran's 
entitlement to an initial rating in 
excess of 10 percent for postoperative 
residuals of a left knee meniscectomy, 
with degenerative joint disease and 
patellofemoral malalignment, pursuant to 
Fenderson, supra, to include the question 
of whether separate or staged ratings are 
for assignment from October 3, 1993, to 
the present.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
as to the MROC's action involving the 
above-noted issue.  The veteran and his 
representative should then be afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the MROC while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to obtain compliance 
not only with the Board's earlier remand directives, but also 
applicable due process requirements.  No inference should be 
drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the MROC.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



